497 So. 2d 1 (1986)
ALLSTATE INSURANCE COMPANY, Petitioner,
v.
Daniel Patrick DASCOLI, Respondent.
No. 68003.
Supreme Court of Florida.
November 6, 1986.
Robert K. Rouse, Jr. of Smith, Schoder and Rouse, Daytona Beach, for petitioner.
Larry Mark Polsky, Daytona Beach, for respondent.
OVERTON, Justice.
This is a petition to review Allstate Insurance Co. v. Dascoli, 477 So. 2d 662 (Fla. 5th DCA 1985), in which the district court relies on Boynton v. Allstate Insurance Co., 443 So. 2d 427 (Fla. 5th DCA 1984), to allow recovery by Dascoli under the uninsured motorist provisions of an insurance policy. Dascoli was injured while riding as a passenger in a van negligently driven by his wife. At the time of the accident, the van was covered by an Allstate liability insurance policy. The district court held that the uninsured motorist provision was applicable because the family exclusion provision of the policy made Dascoli's van uninsured.
We recently quashed, in part, the authority upon which the district court relies. See Allstate Insurance Co. v. Boynton, 486 So. 2d 552 (Fla. 1986). We find conflict with Harrison v. Metropolitan Property and Liability Insurance Co., 475 So. 2d 1370 (Fla. 2d DCA 1985). In Harrison, as in this case, the plaintiff was injured while riding as a passenger in a vehicle driven by his wife. We hold that the reasoning expressed in Harrison is applicable and should control the disposition of this case.
We quash the decision of the district court and direct that the cause be remanded to the trial court for entry of a judgment consistent with this opinion.
It is so ordered.
McDONALD, C.J., and ADKINS, BOYD, SHAW and BARKETT, JJ., concur.
EHRLICH, J., concurs in result only.